

116 HR 6877 IH: To direct the Assistant Secretary for Preparedness and Response to issue a report to Congress regarding all State, local, Tribal, and territorial requests for supplies from the Strategic National Stockpile related to COVID–19, and for other purposes.
U.S. House of Representatives
2020-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6877IN THE HOUSE OF REPRESENTATIVESMay 14, 2020Ms. Slotkin (for herself and Mr. McKinley) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Assistant Secretary for Preparedness and Response to issue a report to Congress regarding all State, local, Tribal, and territorial requests for supplies from the Strategic National Stockpile related to COVID–19, and for other purposes.1.Strategic National Stockpile action reporting(a)In generalThe Assistant Secretary for Preparedness and Response (in this section referred to as the Assistant Secretary), in coordination with the Administrator of the Federal Emergency Management Agency, shall—(1)not later than 30 days after the date of enactment of this Act, issue a report to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate regarding all State, local, Tribal, and territorial requests for supplies from the Strategic National Stockpile related to COVID–19; and(2)not less than every 30 days thereafter through the end of the emergency period (as such term is defined in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B))), submit to such committees an updated version of such report.(b)Reporting period(1)Initial reportThe initial report under subsection (a) shall address all requests described in such subsection made during the period—(A)beginning on January 31, 2020; and(B)ending on the date that is 30 days before the date of submission of the report.(2)UpdatesEach update to the report under subsection (a) shall address all requests described in such subsection made during the period—(A)beginning at the end of the previous reporting period under this section; and(B)ending on the date that is 30 days before the date of submission of the updated report.(c)Contents of reportThe report under subsection (a) (and updates thereto) shall include—(1)the details of each request described in such subsection, including—(A)the specific medical countermeasures, devices, personal protective equipment, and other materials requested; and(B)the amount of such materials requested; and(2)the outcomes of each request described in subsection (a), including—(A)whether the request was wholly fulfilled, partially fulfilled, or denied;(B)if the request was wholly or partially fulfilled, the fulfillment amount; and(C)if the request was partially fulfilled or denied, a rationale for such outcome.